DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim(s) 1, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauernfeind (WO 2021/013729).
Regarding Claim 1, Bauernfeind discloses an apparatus for controlling an interior of a vehicle, comprising: an interface D (see Fig. 5; see paragraph 0090) configured to receive, at predetermined cycles, information on at least one of video of an inside of the vehicle collected by a camera K (see Fig. 6; see paragraph 0097) installed in the vehicle; and a processor AE configured to determine a relationship between passengers (location) in the vehicle based on the information received at predetermined cycles, and control the interior of the vehicle based on the determined relationship between the passengers (see paragraph 0091).
Regarding Claim 11, Bauernfeind discloses controlling a seat within a movement allowance range based upon a relationship (location) between passengers.
Regarding Claim 12, the processor AE re-determines the relationship after the seats have been moved.
Regarding Claim 14, Bauernfeind discloses a method for controlling an interior of a vehicle, comprising: receiving, at predetermined cycles, information on at least one of video of an inside of the vehicle collected by a camera K installed in the vehicle; and determining a relationship between passengers in the vehicle based on the information received at predetermined cycles (location), and controlling the interior of the vehicle based on the determined relationship between the passengers.

Allowable Subject Matter
Claims 2-10, 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art relates to autonomous vehicles and the control systems thereof.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612